DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/22 has been entered.
Applicants' arguments, filed 02/22/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1) Claims 1, 6, 9-14,18 are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al., (US 2013/0078197), as evidenced by Isbu (Aqueous biphasic system), and further in view of Zaidel (WO 2015/094332), Prencipe et al., (US 2009/0202451) and Montgomery (US 6,475,469) and Buch et al., (US 5,723,106).
Mello et al. teaches oral care compositions comprising arginine and a mucoadhesive polymer (Abstract).
Mello et al. teaches a specific embodiment of a mouthwash comprising 0.65% gantrez (acidic polymer;copolymer of methyl vinyl ether/maleic anhydride), 0.8% Arginine (polyamine), 1.20% PEG40 (nonionic polymer; polyethylene glycol), 4% propylene glycol (orally acceptable carrier; humectant), Flavor, Sucralose (sweetener), water (balance, ~76%) (Table 1, formula I). 
Because this embodiment comprises water and a nonionic polymer, i.e. polyethylene glycol, it has an aqueous biphase, as evidenced by Isbu.  According to Isbu, PEG is more hydrophobic and thus separates from water.  Although PEG is inherently denser than water, it occupies the upper layer.  Thus, the compositions of Mello et al. comprise two distinct aqueous phases having different composition and density.
The compositions are taught to optionally comprise “cetylpyridinium chloride” and “zinc salts” from 0.01%-10% (cationic active agent; quaternary ammonium surfactant), as per claim 6 (see p. 4, para. [0035]); “Preservative” (p. 9, Table 3); colorants including “dyes” (p. 7, para. [0063]); “glutamic acid” as “anionic surface-active amino acids” (p. 4, para. [0034]); and further anionic surfactants, as per claim 9 (p. 6, para. [0056]); less than 5% hydrophobic ingredients, as per claim 11, essentially oil free, as per claim 12; poloxamers from 0.01% to 10% (p. 6, para. [0056]), as per claim 16.  Buch et al. teaches, “A particularly preferred poloxamer is Poloxamer 407 having an HLB of about 22” (col. 4, lines 2-5) for its mouthwash preparations. Since poloxamer 407 is known in the art as a preferred poloxamer it would have been obvious to use it as the poloxamer in the compositions of Mello et al.
Note: the gantrez of Mello et al. is taught to be “polyvinylmethytlether/maleic anhydride (PVME/MA) . . . in which the methyl vinyl ether to maleic anhydride ratio in the copolymer is from 1:4 to 4:1, and the copolymer has an average molecular weight of 30,000 to 1,000,000” (p. 3, para. [0030]).

Mello et al. does not teach a copolymer of Formula 1.

Zaidel teaches mouth rinse formulations comprising “a phosphate/acrylate co-polymer” (Abstract), e.g. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, as per claim 3b, and claim 18.   The phosphate/acrylate copolymers are useful for “the treatment and/or inhibition of a chemical stain, plaque, and/or tartar on a dental surface” (p. 16, para. [0036]).  Zaidel also teaches “it is believed that GANTREZ® polymers, and in particular GANTREZ® S-97 may help phosphate/acrylate copolymer deposit on a dental surface due to its film forming property even though the phosphate group as the side group in the phosphate/acrylate co-polymer can anchor itself as well” (p. 20, para. [0054]).
Compositions comprise “0.1 to 10 weight % phosphate/acrylate copolymer . . . e.g. 1 to 5 weight % phosphate/acrylate copolymer” (p. 7, para. [0025] sec. 1.1)

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine the phosphate/acrylate co-polymer of Zaidel with the Gantrez of Mello et al. for the advantage of helping phosphate/acrylate copolymer deposing on a dental surface for its function of inhibiting chemical stains, plaque, and/or tartar on a dental surface, as taught by Zaidel.
It would have also been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the compositions of Mello et al. to have a pH of 5.5 to 8.0 insofar as Mellow teaches a pH of “5 to 7” (p. 6, para. [0055]), which overlaps with the claimed range.  
It would have also been obvious for the compositions of Mello et al. to have an oil phase since Mellow et al. teaches adding mineral oil as an “orally acceptable viscosity modifier” (p. 7, para. [0059]).

Mello et al. does not teach where the polyamine is lysine.

Prencipe et al. teaches oral care compositions, including mouthwashes (p. 2, para. [0047]), comprising basic amino acids, e.g. lysine, (p. 5, para. [0142]), which are useful for “combating cavity formation and tooth sensitivity” (p. 1, para. [0003]), which is also taught in Mello et al. at page 1 paragraph [0008].  Prencipe et al. also discovered that the combination of a basic amino acid and fluoride “produces unexpected benefits beyond and qualitatively different from what can be observed using compositions comprising effective amounts of either compound separately, in promoting remineralization, repairing pre-carious lesions, and enhancing oral health”(p. 1, para. [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to replace arginine with or add lysine to the compositions of Mello et al. for the advantage of combating cavity formation tooth sensitivity, as well as promoting remineralization repairing pre-carious lesions and enhancing oral health from the combination with the fluoride of Mello et al., as taught by Prencipe et al.

Mello et al. does not teach where the polyethylene glycol has a molecular weight of 5kD to 35kD.
Montgomery teaches oral care compositions for removing stains, comprising “a complexing agent having affinity for the disassociated chromogen to prevent its reassociation with the layer of proteinaceous acquired pellicle” (Abstract), where oral care compositions include “mouthwashes” (col. 5, line 52).  
Suitable complexing agents include “(Co)polymers of ethylene oxide, such as polyethylene glycol”, wherein the preferred “polyethylene glycol has a molecular weight between about 2,000 Daltons and about 10,000 Daltons” (about 2kD to 10kD) (col. 4, lines 44-49).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use polyethylene glycol having a molecular weight of 5kD to 35kD as the polyethylene glycol of Mello et al. since Montgomery teaches polyethylene glycols having a molecular weight of about 2kD to 10kD are useful for the added advantage of removing stains from teeth.  

2) Claims 1, 6, 9-14, 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Kigawa H et al., (JP2005-145889) and Mello et al., (US 2013/0078197), as evidenced by Isbu (Aqueous biphasic system), and further in view of Zaidel (WO 2015/094332), Buch et al., (US 5,723,106) and Montgomery (US 6,475,469).
Kigawa H et al. teaches a mouthwash formulation comprising 1% lysine, 50% ethanol (orally acceptable carrier), glycerol (humectant), 3% polyoxyethlene-60-castor oil (nonionic polymer, polyethylene glycol; oil phase, as per claim 13), l-menthol (flavoring agent), fragrance, and purified water (~20%) (see DERWENT Translation).  
The mouthwash was taught to have excellent disinfectant effect on oral cavities.
The compositions, in general, are taught to comprise cationic surfactants such as cetylpyridinium chloride (cationic active agent) (para. [0041]), anionic surfactants, nonionic surfactants (para. [0039]).  The amount of lysine ranges from 0.01 to 20% (para. [0030]), as per claim 17.
Again, because the mouthwash comprises a nonionic surfactant, polyethylene glycol, and water it is an aqueous biphasic system as evidenced by Ibsu.
As a mouthwash, it would have been obvious to modify a range of water within the claimed range of 70 to 95%, as per claim 8.  Mello teaches mouthwashes having a balance of water of approximately 76%.
Because hydrophobic ingredients are not required it would have been obvious to have less than 5%, as per claim 11
The combination of Mello and Zaidel (above), teaches the 1:4 to 4:1 copolymer of maliec or acid and the mixture of acrylic acid, methacrylic acid, and 2-hydroxyethyl methacrylate phosphates of Formula 1.  
It would have been obvious to add these compounds to the mouthwash composition of Kigawa H, et al. for the advantage of the treatment and/or inhibition of a chemical stain, plaque, and/or tartar on a dental surface, as taught by Zaidel et al.
It would have been obvious for the compositions of Kigawa H, et al. to have a pH of 5.5 to 8.0 insofar as Mello et al. teaches a suitable pH of “5 to 7” (p. 6, para. [0055]), which overlaps with the claimed range.  
Kigawa H, et al. teaches adding nonionic surfactants, generally, (para. [0039]) but does not teach poloxamer. However, it would have been obvious to use poloxamer in the composition of Kigawa since poloxamer is used in the art as a nonionic surfactant, as taught by Mello et al. Buch et al. teaches, “A particularly preferred poloxamer is Poloxamer 407 having an HLB of about 22” (col. 4, lines 2-5) for its mouthwash preparations. Since poloxamer 407 is known in the art as a preferred poloxamer it would have been obvious to use it as the poloxamer in the compositions of Kigawa H, et al.  Mello et al. also makes obvious the addition of sweeter, zinc salts, preservative, dye, and glutamic acid for mouthwash formulations, as explained above. It is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).


Kigawa H, et al. does not teach where the polyethylene glycol has a molecular weight of 5kD to 35kD.
Montgomery teaches oral care compositions for removing stains, comprising “a complexing agent having affinity for the disassociated chromogen to prevent its reassociation with the layer of proteinaceous acquired pellicle” (Abstract), where oral care compositions include “mouthwashes” (col. 5, line 52).  
Suitable complexing agents include “(Co)polymers of ethylene oxide, such as polyethylene glycol”, wherein the preferred “polyethylene glycol has a molecular weight between about 2,000 Daltons and about 10,000 Daltons” (about 2kD to 10kD) (col. 4, lines 44-49).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use polyethylene glycol having a molecular weight of 5kD to 35kD as the polyethylene glycol in Kigwa H, et al. since Montgomery teaches polyethylene glycols having a molecular weight of about 2kD to 10kD are useful for the added advantage of removing stains from teeth.  



Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koulbanis et al., (US 4,010,254).  Koulbanis et al. is pertinent for teaching aqueous solutions comprising vinyl ether maleic anhydride copolymer and at least one basic amino acid.  According to Koulibanis et al., vinyl ether maleic anhydride copolymer have an “irritant effect” when topically applied (col. 1, lines 21-23).  Koulibanis et al. teaches, “It has now been discovered that the irritant effect can be suppressed or greatly reduced if the acid groups of the aqueous solution of the vinyl ether-maleic anhydride copolymer are neutralized using an amino acid having basic characteristics” (Id. lines 24-28).  Basic amino acids taught therein include arginine and lysine (Id. at line 30).

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kearns (US 4,623,537), Houschild (US 5,424,060), Stanier et al., (US 2004/0241108) and Joiner et al., (US 2013/0302393).  Kearns is pertinent for teaching “high molecular weight polyethylene glycols, e.g., having a molecular weight of about 800 to 20,000, is disclosed as being capable of providing desirable texture to the dentifrice” (p. 2, para. [0019]).  Houschild is pertinent for teaching “Polyethlylene glycols are commercially available under tradenames such as Carbowax 200, 300, 400, 600, 900, 1000, 20000, 4000, 6000 and 8000 (Union Carbide)” (col. 3, lines 7-15). Stanier et al. is pertinent for teaching, “When polyethylene glycol is used, the average molecular weight is preferably between 200 and 20,000” (p. 2, para. [0021]; see also p. 6, Claim 13). Joiner et al. is pertinent for teaching, the term ‘high molecular weight’ in this particular context generally means that the polymeric material has a molecular weight of at least 20,000, more preferably at least 50,000 g/mol, most preferably at least 90,000 g/mol” (p. 2, para. [0034]).

Response to Arguments
	Applicant states, “Claim 1 is amended to incorporate the limitations of previously dependent claims 16 and 17.  Support for the amendments to claim 1 may also be found throughout the as-filed specification and claims, e.g., paragraph [0022], part 1.83 and paragraph [0067].”
	However, the rejections will be maintained.
	In regard to claims 16 and 17, the Board stated, “Moreover, with respect to claims 5, 6, 16, and 17, we conclude that the comparison was not to the closest prior art, and that there is no evidence that the results even with respect to what was tested were unexpected” (see Decision filed 12/20/2021 at p. 15-16; and again at p. 22).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612